            Case 1:21-cr-00293-RDM Document 2 Filed 04/09/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA     :                       CRIMINAL NO.           21-_______
                             :
          v.                 :
                             :
JEANINE HENDERSON ARNETT and :                       18 U.S.C. § 1344(2) (Bank Fraud)
DIALLO ARNETT,               :                       18 U.S.C. § 2 (Aiding and Abetting)
                             :
               Defendants.   :                       FORFEITURE ALLEGATION:
                             :
                             :                       18 U.S.C. § 982(a)(2); and
                                                     21 U.S.C. § 853(p)


                                        INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       1.        From on or about October 3, 2017 through on or about September 15, 2019, within

the District of Columbia and elsewhere, the defendants, JEANINE HENDERSON ARNETT and

DIALLO ARNETT, knowingly executed and attempted to execute a scheme and artifice to

defraud, and to obtain monies, funds, credits, assets, securities, and other property owned by, and

under the custody and control of Bank of America, which was a financial institution with deposits

insured by the Federal Deposit Insurance Corporation, to wit: funds from bank accounts held in

the name of the Delta Sigma Theta Sorority Inc., by means of materially false and fraudulent

pretenses, representations, and promises, in violation of Title 18, United States Code, Sections

1344(2) and 2.

     (Bank Fraud, in violation of Title 18, United States Code, Sections 1344(2) and 2)

                                 FORFEITURE ALLEGATION

       1.        Upon conviction of the offense alleged in Count One, of this Information, the
            Case 1:21-cr-00293-RDM Document 2 Filed 04/09/21 Page 2 of 2



defendants shall forfeit to the United States any property, constituting or derived from, proceeds

the defendants obtained directly or indirectly, as the result of this violation, pursuant to Title 18,

United States Code, Section 982(a)(2)(A). The United States will also seek a forfeiture money

judgment against the defendants in the amount of $245,380.46.

       2.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant so convicted:

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred or sold to, or deposited with, a third party;

       c.      has been placed beyond the jurisdiction of the Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property that cannot be divided without

               difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

     (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 982(a)(2)(A),
                      and Title 21, United States Code, Section 853(p))

                                               Respectfully submitted,


                                               __________________________
                                               CHANNING D. PHILLIPS
                                               ACTING UNITED STATES ATTORNEY
                                               D.C. Bar No. 415793



DATED: April 8, 2021




                                                  2
